Case 1:20-cv-04148-JGK Document 67

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SAM PARTY, ET AL.,

 

Plaintiffs,
- against —
KOSINSKI, ET AL.,
Defendants.
HURLEY, ET AL.,
Plaintiffs,
- against -
KOSINSKI, ET AL.,
Defendants.

 

LIBERTARIAN PARTY, ET AL.,
PLAINTIFFS,
- AGAINST -
NEW YORK BOARD OF ELECTIONS, ET AL.,

DEFENDANTS .

 

JOHN G. KOELTL, District Judge:

Filed 07/06/ Page 1 of 2

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED: 7-G~- 2dA|

 

 

 

 

 

 

%

20-cav-323 (JGR)

ORDER

 

20-av-4148 (JGK)

20-cv-5820 (JGR)

As discussed at the teleconference held on July 6, 2021,

the plaintiffs in the SAM Party action and Libertarian Party

action should file any opposition to the defendants’ summary

judgment motion by July 30, 2021. The defendants may reply by

August 27, 2021.

 
Case 1:20-cv-04148-JGK Document 67 Filed 07/06/21 Page 2 of 2

The Working Families Parties action will remain stayed
until August 10, 2021.

SO ORDERED.

Dated: New York, New York lo i. —_
July 6, 2021 Ver ht LEP |

 

(* John G. Koeltl
United States District Judge

 
